Citation Nr: 0711070	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  96-44 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than May 15, 1996, 
for the assignment of a 30 percent disability evaluation for 
chronic headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from March 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA). The RO assigned a 30 percent 
disability evaluation effective on August 31, 1998, for 
service-connected chronic headaches.

The veteran disagreed with the evaluation and the effective 
date.  After a statement of the case was issued in July 2001 
the veteran indicated that he was not appealing all of the 
issues listed on the statement of the case, identified the 
issue he was appealing, and wrote that his appeal was not 
about the percentage of disability.  Accordingly, as the 
veteran did not perfect his appeal on the issue of an 
increased evaluation for chronic headaches, and, in essence, 
withdrew in writing his notice of disagreement on this issue, 
the issue of an increased rating is not before the Board for 
appellate review.  38 C.F.R. §§ 19.32, 20.204 (2006).

The Board remanded the claim in November 2003 for further 
development.  Subsequently, in a rating decision in April 
2005, the RO established an effective date of May 15, 1996, 
for the assignment of a 30 percent disability evaluation for 
chronic headaches. 

The veteran presented oral testimony at a personal hearing in 
August 2005 before the undersigned Veterans Law Judge.  A 
copy of the hearing transcript was placed in the claims file.  

The case was remanded in November 2005 for further 
development.  In a supplemental statement of the case issued 
in September 2006, the RO denied entitlement to an effective 
date earlier than May 15, 1996 for the assignment of a 30 
percent disability rating for chronic headaches.  The case 
has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  In an initial rating decision in April 1970, the RO 
granted entitlement to service connection for residuals of 
fracture of the left nasal bone which included headaches and 
assigned a zero percent (noncompensable) evaluation.  This 
decision was not appealed, and is a final decision.

2.  In a June 1978 decision, the Board denied an evaluation 
in excess of the 10 percent disability evaluation assigned by 
the RO for residuals of fracture of left nasal bones which 
included headaches and also denied an effective date earlier 
than May 19, 1977, for the 10 percent rating assigned for 
residuals of fracture of left nasal bones.  

3.  In a March 1987 decision, the Board denied a rating in 
excess of 10 percent for residuals of a fracture of the left 
nasal bones.  

4.  The veteran submitted a claim on July 28, 1995, for an 
increased rating for residuals of fracture of left nasal 
bones.  At a January 2, 1996, VA examination, the pertinent 
diagnosis was a history of chronic headaches.  

5.  There is no communication from the date of the March 1987 
Board decision and prior to July 1995 that can be construed 
as a claim, formal or informal, for entitlement to an 
increased rating due to headaches.    

6.  The report of a VA examination on January 2, 1996, shows 
an increase in the veteran's headache condition which 
warrants a separate 30 percent disability evaluation for 
headaches as a residual of fracture of left nasal bones.

7.  In the veteran's May 15, 1996, disagreement with a denial 
of an increased rating for residuals of fracture of left 
nasal bone he stated that he would like to claim service 
connection for headaches as a direct result of his nasal 
condition.  

8.  If earlier claims pertinent to the residuals of fracture 
of the left nasal bones are considered as implied claims for 
service connection for headaches, they were denied and the 
decisions are final.  

9.  The RO granted entitlement to service connection for 
chronic headaches effective from May 15, 1996, the date of 
receipt of the veteran's claim.

10.  There is no communication from the date of the March 
1987 Board decision and prior to May 15, 1996, that can be 
construed as a claim, formal or informal, for entitlement to 
service connection for headaches.  


CONCLUSION OF LAW

The criteria for an effective date January 2, 1996, for the 
assignment of a separate 30 percent evaluation for chronic 
headaches as a residual of fracture of the left nasal bones 
have been met.  38 U.S.C.A. §§ 5100-5103A, 5106, 5107, 5110 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.157(b)(1), 3.400(o) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2004, February 
2005, and November 2005; rating decisions in November 1997, 
June, 2000, and April 2005; and a statement of the case in 
July 2001.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case issued in September 2006.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Although the veteran has requested a Board 
hearing, we note that he has already testified at a personal 
Board hearing in August 2005.  See 38 C.F.R. § 20.703 (2006).  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.


II. Factual background 

The veteran variously contends that the effective date for 
the 30 percent disability evaluation for headaches should be 
from the date of his original claim in October 1969, the date 
of the VA examination in April 1970 when he complained of 
headaches, in the 1970s when he was being treated for 
headaches, in 1982 when he thought he filed a claim for 
headaches, or in 1991.  

The Board finds that the veteran filed two claims within a 
day or so in October 1969.  One claim was for hearing loss, 
phimosis, and circumcision and the other claim was for 
bilateral hearing loss with ringing noise, poor vision, and 
fractured nose with blocked right nasal passage and 
headaches.  

Service medical records show a diagnosis of fracture of the 
left nasal bone sustained in May 1969 when the veteran was 
struck by an artillery firing pin.  There was no nasal 
obstruction.  At a September 1969 examination the septum was 
deviated to the left and no significant airway obstruction 
was noted.  Neurologically he was within normal limits.  At 
the veteran's separation examination in October 1969 the 
veteran denied having or having had frequent or severe 
headache.  The examiner noted that the veteran had no real 
complaints other than hearing loss of the left ear.  

At a VA examination in April 1970 his complaints included 
severe headache.  No findings or diagnosis of a headache 
disorder was entered.  

An April 1970 rating decision granted entitlement to service 
connection for residuals of fracture of the left nasal bone 
and assigned a noncompensable evaluation.  The veteran was 
notified of the decision but did not appeal.  Thus, the 
decision became final.  

In May 1977 the veteran sought an increased disability rating 
for residuals of fracture of the left nasal bones and in a 
November 1977 rating decision the RO assigned a 10 percent 
disability evaluation.  The veteran disagreed with the 
evaluation and in December 1977 wrote that a VA doctor at two 
examinations of his nose in November 1977 concluded that his 
headaches resulted from his nose injury affecting his nasal 
bone and sinuses.  In a statement of the case issued in 
January 1978 the RO noted that the benefit assigned (10 
percent) for residuals of the nasal fracture accepted 
"complaints of pain, etc. as evidence of symptomatology 
associated with the disability."  

In a June 1978 decision, the Board noted the veteran's claim 
in October 1969 for fractured nose with blocked right nasal 
passage and headaches.  The Board considered the evidence 
which included the veteran's testimony as to his symptoms 
which included headaches.  The Board noted that the veteran's 
principal residual was his deviated nasal septum and based on 
the criteria for evaluating this disability the maximum 
evaluation was the currently assigned 10 percent.  The Board 
also denied entitlement to an earlier effective date for the 
assignment of the 10 percent rating at that time for 
residuals of a fracture of the left nasal bones.  

The Board pointed out that the veteran sustained the injury 
in service, but after treatment there was no indication of 
any significant disability.  The condition was also noted on 
discharge examination in October 1969, but there was no 
indication by the examiner of any existing residual 
disability.  The Board discussed that at the VA in January 
1970 it appeared that the veteran's nose was not examined as 
there were no remarks recorded by the examiner in the section 
dealing with the nose.  However, the Board concluded that the 
absence of recorded findings on the official examination did 
not establish the presence of a significant disability, 
especially when the service data were considered.  More 
importantly, the veteran had been advised by a letter in May 
1970 of the assignment of a noncompensable rating, but the 
veteran did not appeal this determination.  He did not reopen 
his claim until May 1977 for an increased rating.  

The veteran submitted a claim for an increased rating in 
November 1985.  VA medical records reviewed included the 
veteran's complaints of headaches.  The veteran appealed the 
RO's July 1986 rating decision which continued the assigned 
10 percent evaluation for residuals of fracture of nasal 
bones.  In March 1987 the Board denied an increased rating 
for residuals of a fracture of the left nasal bones evaluated 
as 10 percent disabling.

The veteran submitted a claim in July 1995 for an increased 
evaluation for his residuals of fracture of left nasal bones 
claimed as sinusitis/rhinitis condition.  

The veteran submitted a claim on May 15, 1996, for 
entitlement to service connection for headaches as secondary 
to his service-connected disability of residuals fracture of 
left nasal bones.  The claim was denied and the veteran 
expressed disagreement.  Upon review, in a November 1997 
rating decision, the Newark, New Jersey RO granted 
entitlement to service connection for chronic headaches as 
related to the service-connected disability of residuals 
fracture of left nasal bones.  The RO assigned a 10 percent 
evaluation effective from May 15, 1996.

On February 17, 1999, the RO received a claim from the 
veteran seeking an increased evaluation for chronic 
headaches.  Based on review of outpatient treatment records, 
the RO assigned a 30 percent evaluation effective on August 
31, 1998, the earliest date of treatment for headaches within 
a year of the veteran's request for an increased evaluation.

In July 1995, the veteran requested an increased rating for 
his sinus/rhinitis condition as it was getting worse.  At a 
VA examination of respiratory manifestations of other 
diseases in January 1996, the veteran gave a history of 
chronic bifrontal headaches relieved with over-the-counter 
sinus medications.  The diagnoses included history of chronic 
headaches.  In a March 1996 rating decision, the RO denied an 
increased evaluation for fracture of left nasal bones 
(claimed as sinusitis/rhinitis).  The veteran disagreed with 
the denial.  

In his notice of disagreement received in May 1996, the 
veteran also stated that he wanted to claim entitlement to 
service connection for headaches as secondary to the fracture 
of his nasal bones.  

Initially in an August 1996 rating decision, the RO denied 
entitlement to service connection for headaches as secondary 
to nasal condition.  The veteran disagreed and in a November 
1997 rating decision the RO granted entitlement to service 
connection for chronic headaches with an evaluation of 10 
percent effective in May 1996.  Resolving all doubt in favor 
of the veteran, service connection for chronic headaches was 
established as related to the service-connected disability of 
residuals fracture of the left nasal bones.  

In a June 2000 rating decision the evaluation for headaches 
was increased to 30 percent disabling effective August 31, 
1998.  In a rating decision in April 2005, the RO in 
Huntington, West Virginia, assigned the increased 30 percent 
evaluation, effective May 15, 1996, the date of the veteran's 
initial claim for this condition.  

At a hearing in August 2005, the veteran testified that he 
experienced headaches from the date in service when he 
suffered a combat incurred injury.  In the mid-1980s he was 
seen for complaints of increased headaches.  He testified 
that the headaches started right after his initial injury.  
The veteran believed he had filed a claim for headaches in 
1982, although the representative thought it was for an 
increase for the nasal condition.  In comparing the headaches 
he initially had with the ones he currently had, the veteran 
testified that the headaches had worsened.  

III. Analysis

The veteran has disagreed with the effective date assigned 
for a 30 percent evaluation for chronic headaches secondary 
to residuals of fracture of left nasal bones.  

In a November 1997 rating decision the RO found that chronic 
headaches were established as related to the service-
connected disability of residuals fracture of the left nasal 
bones.  However, based on the evidence of record, the Board 
finds that the veteran's headaches were previously considered 
as part of the residuals of fracture of the left nasal bones 
when entitlement to service connection was granted for 
residuals of fracture of the left nasal bones in April 1970 
and in the Board decisions issued in June 1978 and in March 
1987.  During the appeal on an increased evaluation for 
residuals of fracture of left nasal bones, the veteran's 
request for service connection on a secondary basis can be 
viewed as a request for a separate evaluation for chronic 
headaches.  Thus, the issue involves assignment of an 
effective date for a grant of an increased rating.  

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  A decision of a 
duly constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification in accordance with 38 
U.S.C.A. § 5104.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

The assignment of effective dates for a claim for increase is 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The 
statute provides, in pertinent part, that the effective date 
of an evaluation and award of compensation based upon an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The effective date of a grant of an increased rating is the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if the claim is 
received within a year from that date; otherwise, the 
effective date is the later of the date of increase in 
disability or the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997).

The Court has made it plain that the date of the filing of a 
claim is controlling in determinations as to effective dates.  
See Lalonde v. West, 12 Vet. App. 377, 380 (1999) (citing 
Hazan v. Gober, 10 Vet. App. 511 (1997); Washington v. Gober, 
10 Vet. App. 391 (1997); and Wright v. Gober, 10 Vet. App. 
343 (1997).  In Lalonde, the Court stated that the effective 
date of an award of service connection is not based upon the 
date of the earliest medical evidence demonstrating 
entitlement, but on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
In Hazan the Court held that a prior Board decision as to the 
degree of disability does not bar consideration of earlier 
evidence as to the effective date of a post-Board decision 
increase, even though any effective date awarded cannot be 
earlier than the decision of the Board.  

Moreover, notwithstanding the effective date assigned for an 
original grant of benefits, under the law, the commencement 
of payment of VA monetary benefits is delayed until the first 
day of the calendar month following the month in which the 
effective date of the award is assigned.  See 38 U.S.C.A. § 
5111(a) (West 2002); 38 C.F.R. § 3.31.

A report of medical treatment or examination may be accepted 
as an informal claim.  The date of VA medical reports may be 
used to establish the effective date of entitlement to an 
increased rating in a case where service connection is 
already established.  See 38 C.F.R. § 3.157(b)(1) (2006).

As discussed above, in an initial rating decision in April 
1970, the RO granted entitlement to service connection for 
residuals of fracture of the left nasal bones and assigned a 
zero percent evaluation.  The veteran did not appeal this 
decision and it is a final decision.  In a June 1978 
decision, the Board denied an evaluation in excess of the 
assigned 10 percent.  In a March 1987 decision, the Board 
denied an evaluation in excess of 10 percent for residuals of 
a fracture of the left nasal bones.  Because the 
determinations are final, they cannot be reversed or revised 
absent evidence that the decision was clearly and 
unmistakably erroneous.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 
3.105.  The appellant has not specifically alleged clear and 
unmistakable error.   

Based on the evidence of record, headaches were included in 
the residuals of a fracture to the nasal bones when service 
connection was granted and in subsequent Board decisions.  
Accordingly, the veteran's claim received in July 1995 for an 
increased rating for residuals of fracture of the left nasal 
bones included headaches and when the veteran disagreed with 
the evaluation, the claim for service connection for 
headaches as secondary to the fracture residuals can be 
viewed as a request for a separate evaluation.  

The outpatient treatment records do not show a record that 
could be considered as an informal claim for headaches or for 
residuals of fracture of left nasal bones prior to July 1995.  

As the Board is considering that the veteran's claim received 
in July 1995 for an increased evaluation for residuals of 
fracture of left nasal bones included headaches, we have 
considered that as the date of claim.  The Board finds that 
the evidence does not show that an increase in disability had 
occurred within a year prior to that date or as of the date 
of the July 1995.  However, the examination report in January 
1996 shows that the veteran related having chronic bifrontal 
headaches relieved with over-the-counter sinus medications.  
The diagnosis was history of chronic headaches.  Based on 
this examination report, the Board finds that an effective 
date of January 2, 1996, is warranted for the 30 percent 
disability evaluation for chronic headaches.  

If the Board were to consider May 15, 1996, as the date of 
the veteran's claim for an increased rating for headaches, 
then January 2, 1996, would also be the effective date of the 
increased rating as the date shown within the prior year that 
shows an increase in disability had occurred.  

As noted above, in an April 2005 rating decision, the RO 
established an effective date of May 15, 1996, for service 
connection and the assignment of a 30 percent disability 
evaluation for chronic headaches.  This is the date of the 
veteran's claim upon which entitlement to service connection 
for headaches was granted and assigned as the effective date.  
The veteran has also claimed that he filed claims earlier 
than May 15, 1996, for entitlement to service connection for 
headaches that weren't addressed.  At the August 2005 
hearing, the veteran testified that since service he had been 
treated for headaches and at the time of his original claim 
for residuals of a nose fracture, headaches were shown, 
therefore this was an implied claim for entitlement to 
service connection for headaches as secondary to nasal 
fracture.  

If the Board were to consider, only for purposes of 
discussion in this decision, that the veteran's claim in May 
1996 was a claim for entitlement to service connection, then 
the Board must consider his contention that he filed earlier 
claims for service connection.  If, as the veteran claims, he 
filed a separate claim for service connection for headaches 
in 1969, his claim was denied.  When the veteran files 
multiple claims, the RO may deny a claim by failing to 
address it in its report.  If the RO fails to address a claim 
a veteran raises, that claim is denied and the decision is 
final.  See Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 
2006).  

Similarly, in May 1977 the veteran sought an increased 
disability rating for residuals of fracture of the left nasal 
bones and stated that headaches were part of the 
symptomatology.  If the veteran is now claiming that this was 
an implied claim for service connection for headaches, as the 
RO noted the symptoms as part of the residuals of fracture of 
the left nasal bones and did not address a claim for service 
connection for headaches, the claim was denied.  See Deshotel 
v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).  The RO 
decision was appealed and subsumed in the Board's final 
decision in June 1978.  

This analysis also applies to a November 1985 claim for an 
increased rating.  The medical records reviewed included the 
veteran's complaints of headaches.  If the veteran is also 
claiming this was an implied claim for service connection for 
headaches, as the RO failed to address what now is being 
contended was an implied claim for service connection for 
headaches, the claim was denied.  See Deshotel v. Nicholson, 
457 F.3d 1258 (Fed. Cir. 2006).  The RO decision was appealed 
and subsumed in the Board's final decision in March 1987.  
Therefore, an effective date cannot be assigned prior to 
March 1987.  See Hazan v. Gober, 10 Vet. App. 511 (1997); 
38 U.S.C.A. §§ 7105, 5110.

Because the determinations are final, they cannot be reversed 
or revised absent evidence that the decision was clearly and 
unmistakably erroneous.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 
3.105.  The appellant has not specifically alleged clear and 
unmistakable error.   

Thus, the informal claim received in May 1996 would be 
considered a claim to reopen a claim for service connection.  
The RO in a rating decision issued in November 1997 granted 
entitlement to service connection for chronic headaches from 
the date of receipt of the claim on May 15, 1996, and 
assigned a 10 percent disability evaluation.  Subsequently, 
the evaluation was increased to 30 percent effective May 15, 
1996, the date of the claim.

The assignment of effective dates for service connection is 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The 
statute provides, in pertinent part, that the effective date 
of an evaluation and award of compensation based upon an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

The statute further provides that when new and material 
evidence consists of other than service department records 
received after a final disallowance, the effective date is 
date of receipt of new claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  

The RO was not in receipt or possession of any evidence 
between March 1987 and July 1995 that can reasonably be 
construed as a formal or informal claim of entitlement to 
service connection for headaches.  

Accordingly if the Board views the May 15, 1996, submission 
as a service connection claim, a 30 percent disability 
evaluation cannot be assigned earlier than the grant of 
service connection which in this case is May 15, 1996.    

Although the medical evidence in January 1996 indicates a 
history of chronic headaches, the effective date of an award 
of service connection is not based on the date of the 
earliest medical evidence demonstrating a diagnosis, but on 
the date that the application upon which service connection 
was eventually awarded was filed with VA.  Lalonde, supra.  
Furthermore, for purposes of this discussion, even if 
constructive receipt of VA treatment records were considered 
applicable, because the veteran had not been granted service 
connection for headaches, the mere receipt of medical records 
cannot be construed as an informal claim.  See 38 C.F.R. 
§ 3.157; Brannon v. West, 12 Vet. App. 32, 35 (1998).  Thus, 
if viewing the May 1996 claim as a claim to reopen service 
connection for headaches, the earliest effective date would 
be the date assigned of May 15, 1996.  

In conclusion, however, it seems clear that the veteran's 
claim in October 1969 did include headaches as a symptom of 
his fractured nose and the RO did consider the headaches as 
being included in the grant of service connection for 
residuals of fracture of left nasal bones.  Therefore, 
following the regulations for assigning an effective date for 
an increased rating, the Board finds that an effective date 
of January 2, 1996, for the award of a 30 percent disability 
evaluation for headaches is warranted.  This interpretation 
of the facts and evidence before the Board is most favorable 
to the veteran and results in the greatest benefits.  
Therefore, it resolves any benefit of the doubt in the 
veteran's favor.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107, 5110 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.400 
(o) (2006).  


ORDER

Entitlement to an effective date of January 2, 1996, for a 
separate 30 percent disability evaluation for chronic 
headaches is granted.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


